 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 RAVI T. NARAYAN (IABN AT0011948)
   JONATHAN U. LEE (CABN 148792)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7369
             Fax: (415) 436-7234
 8           Email: Ravi.Narayan@usdoj.gov

 9 Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                    NORTHERN DISTRICT OF CALIFORNIA
12
                                               OAKLAND DIVISION
13

14   UNITED STATES OF AMERICA,                       )       CASE NO. CR 17-462 JSW
                                                     )
15           Plaintiff,                              )       [PROPOSED] ORDER AND STIPULATION TO
                                                     )       EXCLUDE TIME FROM THE SPEEDY TRIAL ACT
16      v.                                           )       CALCULATION
                                                     )
17   JOB TORRES HERNANDEZ,                           )
                                                     )
18           Defendants.                             )
                                                     )
19
             With the agreement of the parties, and with the consent of the defendant, the Court enters this
20
     order confirming the exclusion of time under the Speedy Trial Act, 18 U.S.C. § 3161, from October 22,
21
     2018, through and including February 19, 2019. The parties agree, and the Court finds and holds, as
22
     follows:
23
             1.      The defendant agrees to an exclusion of time under the Speedy Trial Act, 18 U.S.C. §
24
     3161(h)(7)(B)(iv), to provide reasonable time for the effective preparation of defense counsel, taking
25
     into account the exercise of due diligence.
26
             2.      The Court finds that, taking into the account the public interest in the prompt disposition
27
     of criminal cases, these grounds are good cause for excluding time. Given these circumstances, the
28

     STIP. AND [PROPOSED] ORDER                          1
     17-CR-462-JSW
 1 Court finds that the ends of justice served by excluding the period from October 22, 2018, through and

 2 including February 19, 2019, outweigh the best interest of the public and the defendant in a speedy trial.

 3 18 U.S.C. § 3161(h)(7).

 4          3.     Accordingly, and with the consent the defendant, the Court orders that the period from

 5 October 22, 2018, through and including February 19, 2019, be excluded from the Speedy Trial Act

 6 calculations under 18 U.S.C. § 3161(h)(7).

 7          IT IS SO STIPULATED.

 8 DATED: October 24, 2018                               ALEX G. TSE
                                                         United States Attorney
 9
10                                                         /s/
                                                         RAVI T. NARAYAN
11                                                       JONATHAN U. LEE
                                                         Assistant United States Attorneys
12

13 DATED: October 24, 2018

14                                                         /s/
                                                         AUSTIN R. DOVE, ESQ.
15                                                       Counsel for the Defendant
16

17

18                                           [PROPOSED] ORDER
19          IT IS SO ORDERED.
20 DATED: October __, 2018

21                                                       HON. JEFFREY S. WHITE
                                                         United States District Judge
22

23

24

25

26

27

28

     STIP. AND [PROPOSED] ORDER                     2
     17-CR-462-JSW
